EXHIBIT 10.4

 

ORANGE 21 INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered effective
October 20th, 2005 by and between Orange 21 Inc., a Delaware corporation
(“Employer”), and Grant Guenther (“Employee”), with respect to the following
facts:

 

A.                                   Whereas, Employee serves as Vice President,
Marketing of Employer;

 

B.                                     Whereas, Employer is a Delaware
corporation engaged in the business of the design, manufacture, sale, and
distribution of sunglasses and related products bearing Employer’s trade name;
and

 

C.                                     Whereas, Employer wishes to secure and
Employee wishes to provide ongoing services  on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Employment.  Employer hereby agrees to
employ Employee as its Vice President of Marketing, and Employee hereby agrees
to be employed by Employer in such capacity, subject to the terms and conditions
in this Agreement.

 

2.                                       At Will Employment.  The parties
acknowledge and agree that: (a) Employee’s employment is not for a specified
term and may be terminated by Employer or Employee at any time with or without
cause; (b) this provision is intended to be the complete and final expression of
the parties’ understanding regarding the terms and conditions under which
Employee’s employment may be terminated; (c) no representation contrary to this
provision is valid; and (d) this provision may not be augmented, contradicted,
or modified in any way, except by a writing signed by Employee and by Employer’s
Chief Executive Officer.

 

3.                                       Compensation.  Employer shall pay
Employee the following forms of compensation:

 

a.                                       Base Salary.  Employee shall be paid a
gross annual salary of $ 120,000 (“Base Salary”), payable on a pro-rated basis
according to Employer’s payroll schedule and subject to applicable withholdings
and other payroll deductions.  The Base Salary is subject to adjustment at the
end of each calendar year by the Board of Directors of Orange 21 Inc. (the
“Board”) in its sole and absolute discretion.

 

b.                                      Commissions, Profit Sharing and
Bonuses.  Each year, in the sole and absolute discretion of the Board, Employee
may be entitled to participate in commission programs, profit sharing programs
and bonuses programs.  The terms and conditions of any such programs will be
established by the Board each year and Employee will be notified of such terms
and conditions for such year.  For 2005, the terms and conditions of such
programs as such programs apply to Employee are outlined on Exhibit A, attached
hereto.

 

e.                                       Stock Options.  From time to time, in
the sole and absolute discretion of the Board, Employee may be granted an option
to purchase shares of Common Stock of Orange 21 Inc. on terms and conditions
established by the Board.

 

4.                                       Duties.  As an employee of the Company,
Employee agrees:  (a)  to devote Employee’s utmost knowledge and best skill to
the performance of Employee’s duties under this Agreement; (b) to devote
Employee’s full business time to the rendition of such services, subject to
absences for customary vacations and for temporary illness; and (c) not to
engage in any other gainful occupation, business, or activity that requires
Employee’s personal attention or creates a conflict of interest with Employee’s

 

--------------------------------------------------------------------------------


 

responsibilities under this Agreement without the prior approval of the Chief
Executive Officer.  Notwithstanding the foregoing, Employee shall be permitted,
to the extent such activities do not interfere with his/her performance of
his/her duties and responsibilities and do not violate Section 11 of this
Agreement, to serve on civic or charitable boards or committees and serve on the
boards of other companies.

 

5.                                       Personnel Policies and Procedures. 
Employer shall have the authority to establish from time to time personnel
policies and procedures to be followed by its employees.  Employee agrees to
comply with the policies and procedures of Employer.  To the extent any
provisions in Employer’s personnel policies and procedures differ from the terms
of this Agreement, the terms of this Agreement shall control.

 

6.                                       Expenses.  Employee is authorized to
incur ordinary and necessary expenses in connection with the performance of
his/her duties that are consistent with the policies of Employer as outlined in
the Employer’s Travel and Expense Guidelines, which may from time to time be
modified or amended by the Chief Executive Officer.  Employer will reimburse
Employee for all such expenses upon the presentation by Employee of an itemized
account of such expenditures with supporting documentation.  Employee agrees to
submit expense reimbursement requests within thirty (30) days after he/she
incurs such expenses.  In the event that Employee fails to submit expense
reimbursement requests within the thirty (30)-day period, Employer shall have no
obligation to reimburse Employee for such expenses.

 

7.                                       Insurance.  Employee shall be entitled
to participate in any insurance or other employee benefit program maintained by
Employer for the benefit of similarly situated employees.

 

8.                                       Vacation.  Employee shall be entitled
to two (2) weeks of vacation in each calendar year during the first year of
employment; three (3) weeks of vacation in each calendar year during the second
through seventh year of employment; and four (4) weeks of vacation in each
calendar year during each subsequent years.  Vacation shall be earned on a
monthly basis at a rate calculated by dividing the number of days of vacation
per year by twelve (12).  For example – if the Employee is entitled to 15 days
of vacation per year, the Employee will accrue 1.25 days of vacation for each
month worked during the year.  Vacation not taken during the applicable fiscal
year shall be carried over to the following fiscal year, for a maximum vacation
accrual of six (6) weeks vacation time.  Vacation shall be taken at times
consistent with the reasonable needs of the business of Employer.  Accrued but
unused vacation days shall be paid in a cash lump sum promptly after Employee’s
Termination Date, as defined in Section 11 below.

 

9.                                       Termination.  Employee’s employment may
be terminated upon occurrence of one of the following events:

 


A.             BY DEATH.  THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON
EMPLOYEE’S DEATH.  EMPLOYER AND EMPLOYEE SHALL TREAT TERMINATION UNDER THIS
SECTION 9(A) AS TERMINATION BY EMPLOYER WITHOUT CAUSE UNDER SECTION 9(E) BELOW
WITH PAYMENTS MADE TO EMPLOYEE’S BENEFICIARIES OR ESTATE, AS APPROPRIATE.


 


B.             BY MUTUAL AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME BY MUTUAL AGREEMENT OF THE PARTIES HERETO.  TERMINATION UNDER THIS
SECTION 9(B) SHALL BE TREATED AS TERMINATED WITHOUT CAUSE UNDER
SECTION 9(E) BELOW.


 


C.             DISABILITY.  IF EMPLOYEE IS PREVENTED FROM FULLY PERFORMING THE
ESSENTIAL FUNCTIONS OF EMPLOYEE’S DUTIES UNDER THIS AGREEMENT BECAUSE OF ANY
ILLNESS OR PHYSICAL OR MENTAL DISABILITY, WITH OR WITHOUT REASONABLE
ACCOMMODATION, FOR A PERIOD OR PERIODS OF MORE THAN NINETY (90) DAYS IN THE
AGGREGATE DURING ANY CALENDAR YEAR OR THIRTY (30) CONSECUTIVE DAYS IN ANY TWELVE
(12)-MONTH PERIOD, EMPLOYER MAY TERMINATE EMPLOYEE’S EMPLOYMENT IN ITS SOLE
DISCRETION IN ACCORDANCE WITH STATE AND FEDERAL LAW.  EMPLOYER AND EMPLOYEE
SHALL TREAT TERMINATION UNDER THIS SECTION 9(C) AS TERMINATION BY EMPLOYER
WITHOUT CAUSE UNDER SECTION 9(E) HEREOF.


 


D.             BY EMPLOYER FOR CAUSE.  THIS AGREEMENT MAY BE TERMINATED BY
EMPLOYER AT ANY TIME FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL
MEAN, AS DETERMINED BY THE CHIEF EXECUTIVE OFFICER IN HIS/HER SOLE DISCRETION:

 

--------------------------------------------------------------------------------


 

(i)                                     Commission of a felony or any lesser
crime or offense involving fraud, embezzlement, dishonesty, breach of trust, or
breach of fiduciary duty; or

 

(ii)                                  Conduct that has caused demonstrable and
serious injury to Employer or any of its affiliates, monetary or otherwise; or

 

(iii)                               The order of a regulatory agency that
Employee be removed from any office, authority, or employment with Employer; or

 

(iv)                              Willful misconduct, refusal to perform, or
substantial disregard of duties properly assigned to Employee by Employer; or

 

(v)                                 Breach of duty of loyalty to Employer or any
of its affiliates or other act of fraud or dishonesty with respect to Employer
or any of its affiliates; or

 

(vi)                              Breach by Employee of the terms of any
agreement between or among Employee and Employer.

 

For the avoidance of doubt, (i) termination for death as described in
Section 9(a), (ii) termination by mutual consent as described in Section 9(b) or
(iii) termination for disability as described in Section 9(c) shall not be
considered termination for Cause.  “Termination Date” shall mean the date
Employee’s employment relationship with Employer terminates.  This Agreement
terminates effective the Termination Date.

 

e.                                       By Employer Without Cause.  Employer
may, at any time, terminate Employee’s employment without Cause and for reasons
not specified above.

 

10.                                 Effect of Termination.  Upon termination of
the employment relationship, all rights of Employee under this Agreement shall
cease (but not obligations) and Employee shall cease to be an employee of
Employer.  Employee shall have no right to receive any payments or benefits
hereunder except for the following, where applicable:

 

a.                                       Employee’s Base Salary payable pursuant
to Section 3(a) hereof up to the Termination Date, including any accrued and
unused vacation;

 

b.                                      Any commissions, profit sharing or
bonuses, in accordance with the terms established by the Board from time to
time, as provided by Section 3(b) above (provided that any such commissions,
profit sharing or bonuses shall, where applicable and to the extent earned in
accordance with the criteria established by the Board, be pro-rated through the
date of termination).

 

c.                                       Reimbursement of expenses incurred in
accordance with Section 6 hereof prior to the Termination Date to the extent not
previously reimbursed by Employer; and

 

f.                                         Provided Employee has not been
terminated for Cause, a severance payment in the amount established by the Board
from time to time for such Employee (it be understood and acknowledged that the
severance payment for the year 2005 shall be set forth on Exhibit A, attached
hereto, and that the Board shall not reduce such amounts for future years of
service).

 

11.                                 Non-Competition; Nondisclosure of
Proprietary Information.

 

a.                                       Non-Competition.  During Employee’s
employment by Employer, Employee shall not, directly or indirectly, own, manage,
operate, control, invest or acquire an interest in, or otherwise engage or
participate (whether as a proprietor, partner, stockholder, director, officer,
employee, joint venturer, investor, or other participant) in any “Competitive
Business” (as hereinafter defined) in the United States, without regard to:
(i) whether the Competitive Business has its office or other business facilities
within the United States; (ii) whether any of the activities of Employee occur
or are performed within the United States; or (iii) whether Employee resides in,
or reports to an office within, the United States.  For purposes of this
Section 11, “Competitive Business” shall mean the business of design,
manufacture, sale, and distribution of sunglasses, motocross or snow goggles,
and related products and accessories.

 

--------------------------------------------------------------------------------


 

b.                                      Nondisclosure.  During the period that
Employee is employed by Employer, and for an infinite period thereafter,
Employee shall not disclose, directly or indirectly, any confidential
proprietary information regarding any aspect of Employer, including any
information relating to its finances, business, operations, products,
procedures, business practices, marketing plans, trademarks, customer lists, and
pricing information, that is not public knowledge (“Proprietary Information”),
to any third parties or to other employees of Employer except Employees who have
a demonstrable need to know the Proprietary Information for purpose of advancing
the business of Employer.  Employee also agrees that he/she shall not use any
Proprietary Information in his/her possession for any purpose other than as
required to fulfill his/her responsibilities as a employee of Employer. 
Employee shall promptly notify Employer of any Proprietary Information
prematurely or improperly disclosed.  Proprietary Information includes not only
information belonging to Employer that existed before the date of this
Agreement, but also information developed by Employee for Employer or its
employees during the term of this Agreement and thereafter.

 

c.                                       Return of Proprietary Information and
Employer’s Property.  Employee will not remove any Proprietary Information from
the offices of Employer or the premises of any facility in which Employer is
performing services, or allow such removal, unless permitted in writing by the
Chief Executive Officer as necessary for the performance of Employee’s
obligations under this Agreement.  Immediately upon Employer’s request, or
Employee’s Termination Date as defined in Section 9, Employee shall return any
documents or other written materials that contain Proprietary Information, and
any property that belongs to Employer,  including copies of any computer
programs or data owned by Employer.

 

d.                                      Remedies.  The parties to this Agreement
hereby agree that: (i) if Employee breaches this Section 11, the damage to
Employer will be substantial, although difficult to ascertain, and money damages
will not afford Employer an adequate remedy, and (ii) if Employee is in breach
of this Section 11, or threatens a breach of this Section 11, Employer shall be
entitled, in addition to all other rights and remedies as may be provided by
law, to specific performance, injunctive and other equitable relief to prevent
or restrain a breach of this this Section 11.

 


12.                                 DEVELOPED INFORMATION.  EMPLOYEE AGREES TO
PROMPTLY DISCLOSE TO EMPLOYER ALL IMPROVEMENTS, INVENTIONS, PROGRAMS, PROCESSES,
TECHNIQUES, OR TRADE SECRETS, WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER
COPYRIGHT OR SIMILAR STATUTES, AND ALL DESIGNS, TRADEMARKS, AND COPYRIGHTABLE
WORKS THAT EMPLOYEE MAY SOLELY OR JOINTLY MAKE OR CONCEIVE, REDUCE TO PRACTICE,
OR LEARN DURING THE PERIOD OF HIS OR HER EMPLOYMENT THAT: (A) ARE WITHIN THE
SCOPE OF THE SERVICES TO BE PROVIDED BY EMPLOYEE TO EMPLOYER, AND ARE RELATED TO
OR USEFUL IN THE BUSINESS OF EMPLOYER; OR (B) RESULT FROM TASKS ASSIGNED
EMPLOYEE BY EMPLOYER; OR (C) ARE FUNDED BY EMPLOYER; OR (D) RESULT FROM USE OF
PREMISES, FACILITIES, OR EQUIPMENT OWNED, LEASED, OR CONTRACTED FOR BY EMPLOYER
(HEREINAFTER “DEVELOPED INFORMATION”).

 


A.             ASSIGNMENT OF DEVELOPED INFORMATION.  EMPLOYEE AGREES THAT ALL
DEVELOPED INFORMATION SHALL BE THE SOLE PROPERTY OF, AND ASSIGNED TO, EMPLOYER
AND ITS ASSIGNS AND EMPLOYEE AGREES, INCLUDING FOLLOWING THE DATE OF TERMINATION
OF THIS AGREEMENT, TO EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUESTED BY
EMPLOYER TO EFFECT THE FOREGOING.  IN ADDITION, TO THE EXTENT PERMITTED BY
FEDERAL COPYRIGHT LAW, THE PARTIES AGREE THAT ANY WORKS RESULTING FROM
EMPLOYEE’S WORK UNDER THIS AGREEMENT SHALL BE “WORKS FOR HIRE” AS DEFINED IN
FEDERAL COPYRIGHT LAW.


 

b.                                      Preexisting Developments.  Employee must
notify management of any and all inventions, discoveries, developments,
improvements, and trade secrets which have been made or conceived or first
reduced to practice by Employee alone or jointly with others prior to employment
with the Company that Employee desires to remove from the operation of this
Agreement.  If Employee does not so notify management, Employee represents that
he/she has made no inventions, improvements, developments, or improvements at
the time of signing this Agreement that are to be removed from the operation of
this Agreement.

 

13.                                 Solicitation of Employees Prohibited.  
Employee will be called upon to work closely with employees of Employer in
performing services under this Agreement.  All information about such employees
that becomes known to Employee during the course of his employment with
Employer, and that is not otherwise known to the public, including compensation
or commission structure, is confidential and shall not be used by Employee in
soliciting employees of Employer at any time during or after

 

--------------------------------------------------------------------------------


 

termination of his employment with Employer.  During Employee’s employment and
for two (2) years following the termination of Employee’s employment, Employee
shall not directly or indirectly ask, solicit, or encourage any employee(s) of
Employer to leave their employment with Employer.  Employee further agrees that
he shall make any subsequent employer aware of this non-solicitation obligation.

 

14.                                 Representation Concerning Prior Agreements. 
Employee warrants that he is not bound by any non-competition and/or
non-solicitation or other agreement that would preclude, limit, or in any manner
affect his employment with Employer.  Employee further represents that he can
fully perform the duties of his employment without violating any obligations he
may have to any former employer, including, but not limited to, misappropriating
any proprietary information acquired from a prior employer.  Employee agrees
that he/she will indemnify and hold Employer harmless from any and all liability
and damage, including attorneys’ fees and costs, resulting from any breach of
this provision.

 

15.                                 Notices.  All notices, demands, requests,
consents, statements, satisfactions, waivers, designations, refusals,
confirmations, denials, and other communications that may be required or
otherwise provided for or contemplated hereunder shall be in writing and shall
be deemed to be properly given and received: (a) upon delivery, if delivered in
person or by facsimile or e-mail transmission with receipt acknowledged; or
(b) one business day after having been deposited for overnight delivery with
Federal Express or another comparable overnight courier service; or (c) three
(3) business days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, addressed to Employee’s residence
address (or  such other address as Employee may specify in a written notice to
Employer), or to Employer’s principal office.

 

16.                                 Successors and Assigns.  The rights and
obligations of Employer under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Employer.  Employee shall
not be entitled to assign any of his/her rights or obligations under this
Agreement.  Employee agrees that his/her obligations under Sections 11 and 12 of
this Agreement shall survive the termination of this Agreement.

 

17.                                 Entire Agreement.  Employee acknowledges
receipt of this Agreement and agrees that this Agreement represents the entire
Agreement with Employer concerning the subject matter hereof, and supersedes any
previous oral or written communications, representations, understandings, or
agreements with Employer or any officer or agent thereof, except for the terms
of the Spy Confidentiality Agreement.  Employee understands that no
representative of the Employer has been authorized to enter into any agreement
or commitment with Employee that is inconsistent in any way with the terms of
this Agreement.

 

18.                                 Amendments.  No amendment or modification of
the terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

19.                                 Severability. Each term, condition,
covenant, or provision of this Agreement shall be viewed as separate and
distinct, and in the event that any such term, covenant, or provision shall be
held by a court of competent jurisdiction to be invalid, the remaining
provisions shall continue in full force and effect.

 

20.                                 Waiver.  A waiver by either party of a
breach of any provision(s) of this Agreement shall not constitute a general
waiver or prejudice the other party’s right to demand strict compliance with
that provision or any other provisions in this Agreement.

 

21.                                 Indemnification. Employer agrees to provide
Employee with a defense and indemnification in accordance with the provisions of
the California Labor Code against any third party claims related to or arising
out of Employee’s employment with or positions held for Employer; provided,
however, that Employer shall not be liable, and shall not provide a defense or
indemnification for any claim wherein the Employee has not satisfied Employer’s
standards of conduct.

 

22.                                 Arbitration.  Any dispute or claim arising
out of this agreement will be subject to final and binding arbitration.  The
arbitration will be conducted by one arbitrator who is a member of the American
Arbitration Association (AAA), or an arbitrator who is mutually agreed upon, and
will be governed by the Model Employment Arbitration rules of AAA.  The
arbitration will be held in San Diego, California, and the

 

--------------------------------------------------------------------------------


 

arbitrator will apply California substantive law in all respects.  The
arbitrator shall have all authority to determine the arbitrability of any claim
and enter a final, binding judgment at the conclusion of any proceeding.  Any
final judgment may only be appealed on the grounds of improper bias or improper
conduct of the arbitrator.  The party prevailing in the resolution of any claim
will be entitled, in addition to such other relief as may be granted, to an
award of all attorneys fees and costs incurred, without regard to any statute,
schedule, or rule of court purporting to restrict such award.

 

23.                                 Construction.  This Agreement shall not be
construed against any party on the grounds that such party drafted the Agreement
or caused it to be drafted.

 

24.                                 Employee Acknowledgment.  Employee
acknowledges that he has been advised by Employer to consult with independent
counsel of his own choice, at his expense, concerning this Agreement, that he
has had the opportunity to do so, and that he has taken advantage of that
opportunity to the extent that he desires.  Employee further acknowledges that
he has read and understands this Agreement, is fully aware of its legal effect,
and has entered into it freely based on his own judgment.

 

25.                                 Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
California, without regard to conflicts of laws principles.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Orange 21 Inc.

Employee:

 

 

 

 

By

/s/ Barry Buchholtz

 

/s/ Grant Guenther

 

Barry Buchholtz

Name: Grant Guenther

Chief Executive Officer

Address:

2070 Las Palmas Drive

 

 

Carlsbad, CA  92009

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS OF (1) COMMISSION PROGRAM, (2) PROFIT SHARING, (3) BONUS PROGRAM,
(4) STOCK OPTION AND (5) SEVERANCE PROGRAM APPLICABLE FOR FISCAL YEAR 2005

 

(AS APPLICABLE)

 

(note: to be completed, if applicable, or marked “not applicable” otherwise)

 

 

COMMISSION PROGRAM:

 

Per Attached

 

 

 

PROFIT SHARING:

 

Per Attached

 

 

 

BONUS PROGRAM:

 

Per Attached

 

 

 

STOCK OPTIONS:

 

Per Attached

 

 

 

SEVERANCE PROGRAM:

 

Per Attached

 

--------------------------------------------------------------------------------


 

Spy Optic, Inc.

Compensation Package - 2005

Grant Guenther

Vice President Marketing

 

Proposed 2005
Salary

 

Proposed 2005
Sales Bonus

 

Proposed 2005
Profit Bonus

 

Proposed 2005
Other Incentive

 

Severance

 

 

 

 

 

 

 

 

 

$

120,000

 

$ 6k per quarter if sales goal is achieved - No reserve - Goal paid based on %
of achievment - No bonus paid if less than 80% of goal achieved

 

$ 6k per quarter if net profit goal is achieved - No reserve - Goal paid based
on % of achievment - No bonus paid if less than 80% of goal achieved

 

 

 

1 Month for each year in service. Calculated by taking the past twelve months
income dividing it by twelve and then multiplying it by the total number of
years in service. Partial years count as one year - Minimum of 6 months

 

NOTE: In case of termination or resignation bonuses will paid as follows:

 

Any quarters that have been completed sales bonus will be due and payable in
full

Any quarters that have been completed profit bonus will be paid as indicated
above

 

--------------------------------------------------------------------------------